Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-22, 25 are pending in the current application.
2.	This application is a 371 of PCT/CN2017/112669 11/23/2017 and claims priority to CHINA 201611041317.5 11/24/2016.
Restriction/Election
3.	The election of Group II and the species of example 27, 4-amino-2-(1-(2-methoxyethy]1)-2,6-dioxopiperidin-3-yl)isoindolin-1,3-dione,  in the reply filed on April 24, 2020 was previously acknowledged in the office action of May 4, 2020.
Claim Rejections Withdrawn
4.	The rejection of claims 15-22 under 35 U.S.C. 103 as being unpatentable over Zhang CN 18441118,  Zhang US 8,637,545 in view of Mueller is withdrawn.  The rejection of claims 15-22, provisionally on the grounds of non-statutory double patenting over claims 15-22 of US application 16/464,224 in view of Miller is withdrawn.  Various new grounds of rejection are set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 8,637,545 AND Rogler “Editorial: is thalidomide a good option for patients with refractory Crohn’s disease?” with Gerich  “Editorial: is thalidomide a good option for patients with refractory Crohn’s disease? Authors’ reply”  Aliment Pharmacol Ther 2015; 41: 785–788.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determination of the scope and content of the prior art (MPEP 2141.01)
Zhang US 8,637,545 teaches the compounds and compositions of the instant claims.  The elected species is the first compound in Figure 1. Additional compounds of claim 15 are in the figure 1 and additional figures reading on claim 1 where R1 is various including H, halogen, amino, R2 is ethyl, propyl, butyl, R3 is H or alkyl.  Some examples include but are not limited to the following, the first of which is the elected species:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Except for at least one kind of compounds of formula (I), the pharmaceutical compositions of the invention may comprise one or more carrier materials, bulking agents, solvents, diluents, colorants, and/or adhesives.   The selection of adjuvants and dosage is decided taking into account the mode of administration, e.g., gastrointestinal, intravenous, abdominal, dermal, intramuscular, nasal, ocular, pulmonary, anal, vaginal, transdermal, etc.

Gastrointestinal includes the oral cavity.  The compounds are analogs of thalidomide and biological data at column 12 lines 11-60 is given for a number of example compounds, including the elected species Example 1 as compared to thalidomide. The compounds were shown to be more potent at reducing inflammation promoted by TNF-than thalidomide in Table 1 at lines 44-58. Methods of treating are disclosed at column 11 line 40 ff.  Inflammatory diseases are specifically listed at line 43.  The specification also explains that “Tumor necrosis factor  (TNF) is a cytokine, mainly produced by macrophages, which causes inflammation...” [col 1 line 24-25].  “When inflammation occurs, increased cAMP concentration in white cells inhibits white cell activation and then releases inflammation regulatory factors including TNF so as to exacerbate inflammation in patients.  Consequently, the inhibition of TNF release can alleviate inflammation diseases....” [column 2 lines 26-34]. “Therefore, it is an effective strategy to decrease TNFlevels and/or increase cAMP levels so as to cure many inflammatory, infectious, immunological or malignant tumor diseases......” [column 3 lines 6-7].
Rogler explains that “Thalidomide has an inhibitory activity against tumour necrosis factor- (TNF-), known to play an important pathophysiological role in Crohn’s disease (CD).....As thalidomide targets TNF and there are refractory CD patients in need of additional treatments thalidomide has been introduced in CD treatment and several reports have been published recently.3–6  Gerich and colleagues report on the outcome of 37 patients with refractory 7 The patients had moderate-to-severe CD that was refractory to available standard therapies.7 Thalidomide was administrated at a starting dose of 50–100 mg at night and increased to a maximum of 200 mg/day if necessary.7 A clinical response was observed in 54% and a clinical remission in 19% of patients.” According to Gerich, “We tend to agree with Plamondon et al. that thalidomide can serve as an effective short- to medium-term treatment in a select group of Crohn’s patients.6”
Ascertainment of the difference between the prior art and the claims
The list of inflammatory conditions in Zhang does not include Crohn’s disease.
Finding of prima facie obviousness
Rational and Motivation
Secondary Considerations
(MPEP 2142-2143)

It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to treat Crohn’s disease with the thalidomide analogs of Zhang since this condition is amenable to anti-TNF- therapy and Zhang shows that the compounds have this property. Zhang suggests using the compounds for treating many inflammatory conditions, and Rogler with Gerich explain how anti-TNF- therapy is a viable treatment option for patients with Crohn’s disease, an inflammatory disease.  In the same way thalidomide was used to treat Crohn’s disease, the Zhang compounds would find the same utility.
6.	Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang US 8,637,545 AND Rogler “Editorial: is thalidomide a good option for patients with refractory Crohn’s disease?” with Gerich  “Editorial: is thalidomide a good option for patients with refractory  as applied to claim 15-18 above, and further in view of Tun US 2016/0045484 A1.  As discussed above Zheng discusses various routes of administration for the thalidomide analogs in the methods. Pharmaceutical compositions are described at column 11 lines 56-67:  
Except for at least one kind of compounds of formula (I), the pharmaceutical compositions of the invention may comprise one or more carrier materials, bulking agents, solvents, diluents, colorants, and/or adhesives.   The selection of adjuvants and dosage is decided taking into account the mode of administration, e.g., gastrointestinal, intravenous, abdominal, dermal, intramuscular, nasal, ocular, pulmonary, anal, vaginal, transdermal, etc.

Gastrointestinal includes the oral cavity, however no other details of the formulation are given. It is known in the art that thalidomide analogs can be orally formulated in various ways. Tun US 2016/0045484 A1 page 13, page 14 details various oral dosage forms of these type compounds including as tablets and capsules at paragraph [0133] ff. and an “oral liquid” page 14 column 2 line 5. It would be prima facie obvious to formulate the compounds orally since this is a conventional and preferred manner of delivery for thalidomide and analogs thereof.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

7.	Claims 18-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,637,545  in view of  Rogler “Editorial: is thalidomide a good option for patients with refractory Crohn’s disease?” Gerich  “Editorial: is thalidomide a good option for patients with refractory Crohn’s disease? Authors’ reply”  Aliment Pharmacol Ther 2015; 41: 785–788 and Tun US 2016/0045484 A1. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims are drawn to the compounds and the method of the instant claims is obvious in view of the known use  inhibitors as discussed above.  The compounds are obviousness type double patenting for the same reasons as set forth in the 103 rejections above.
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID K O'DELL/Primary Examiner, Art Unit 1625